Name: Commission Regulation (EEC) No 683/77 of 31 March 1977 establishing a list of the products of the beef and veal sector to which arrangements for the advance fixing of export refunds may apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 77 Official Journal of the European Communities No L 84/51 COMMISSION REGULATION (EEC) No 683/77 of 31 March 1977 establishing a list of the products of the beef and veal sector to which arrange ­ ments for the advance fixing of export refunds may apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 18 (6) thereof, Whereas under the terms of Article 5 (3) of Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 427/77 (4 ), it may be decided that , on request , the refund in respect of products of the beef and veal sector be fixed in advance ; Whereas the present export situation and the needs of exporters justify provision being made for application of the system of advance fixing of refunds to certain products of the beef and veal sector ; Whereas following the modification of the tariff nomenclature by Regulation (EEC) No 425/77 it is appropriate to publish a new list of products to which arrangements for the advance fixing of export refunds may apply and to repeal Commission Regulation (EEC) No 2221 /76 of 13 Spetember 1976 establishing a list of the products of the beef and veal sector to which arrangements for the advance fixing of export refunds may apply (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Export refunds as provided for in Article 18 of Regula ­ tion (EEC) No 805/68 shall , on request, be fixed in advance for the products listed in the Annex to this Regulation . Article 2 Regulation (EEC) No 2221 /76 is hereby repealed . Article 3 This Regulation shall enter into force on 1 April 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 , ( 2 ) OJ No L 61 , 5 . 3 . 1977 , p. 1 . ( 3 ) OJ No L 156, 4 . 7 . 1968 , p. 2 . (4 ) OJ No L 61 , 5 . 3 . 1977 , p. 16 . ( 5 ) OJ No L 250 , 14 . 9 . 1976 , p. 8 . No L 84/52 Official Journal of the European Communities 1 . 4 . 77 ANNEX CCT heading No Description of goods ex 01.02 A II Live domestic animals of the bovine species , other than pure-bred breeding animals : (a) Adult bovine animals with a live weight equal or superior to 300 kg ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases , half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10  . ribs (bb) Other -  --  2 . Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) ex bb) Boned or boneless , excluding the thin flanks and the shin : ( 11 ) Each piece individually wrapped b) Frozen : 1 . Carcases , half-carcases or 'compensated' quarters (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs (bb) Other 2 . Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in ) ex bb) Boned or boneless , excluding the thin flanks and the shin (') : ( 11 ) Each piece individually wrapped ex 02.06 C I a) 2 Meat of bovine animals , boned or boneless , salted or dried ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offal except those finely homogenized ( 2 ) : aa) Uncooked bb) Other (') with the exception of those for export to third countries of America and Australasia . ( 2 ) Products which contain a small quantity of visible pieces of meat are also excluded .